 


116 HRES 85 EH: Electing Members to a certain standing committee of the House of Representatives and ranking Members on a certain standing committee of the House of Representatives.
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 85 
In the House of Representatives, U. S.,

January 29, 2019
 
RESOLUTION 
Electing Members to a certain standing committee of the House of Representatives and ranking Members on a certain standing committee of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committee of the House of Representatives: Committee on House Administration:Mr. Raskin, Mrs. Davis of California, Mr. Butterfield, Ms. Fudge, and Mr. Aguilar.

 
That the following named Members be, and are hereby, ranked as follows on the following standing committee of the House of Representatives: Committee on the Budget:Mr. Higgins of New York (to rank immediately after Mr. Jeffries) and Mr. Brendan F. Boyle of Pennsylvania (to rank immediately after Mr. Higgins of New York). 

 
 
Karen L. Haas,Clerk.
